Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 22 recites a range that is a species/exclusive to the range of claim 14.  Because claim 14 has already been examined on the merits and held to be constructively elected, claim 22 is withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/7/2022, with respect to the previous 103 rejection of claim 1 have been fully considered and are persuasive.  Examiner is not clear to certain limitations of claim 1 (see 112(a) and 112(b) rejections below), but Examiner’s best guess interpretation is that modified Lee does not teach the cyclical contact between the washboards and the brushes.  Lee teaches contacting the brushes with an aging plate when a new brush is installed prior to cleaning (see Lee’s [0069]).  The previous 103 rejection of claim 1 under modified Lee has been withdrawn. 

Examiner’s Comment
Examiner notes the following for pertinence:
Previously cited Ko et al. (US 20110094537, “Ko”) teaches conditioning cylindrical rollers after use (see Ko’s Figure 7), which is related to the contact between the washboard and brush being cyclical.  
Previously cited Crevasse et al. (US 6579797, “Crevasse”) teaches contacting a cleaning brush with a conditioning bar while also contacting a wafer (see Crevasse’s Figures 1-2, conditioning bars 110, 210a & 210b).    

Claim Objections
Claim 1 objected to because of the following informalities:  on line 13, the claim recites “while each brush is contacting the wafer”. but brushes contacting the wafer are not necessitated until later in the claim (e.g. third-to-last clause).  The claim should be rearranged so that the brushes contacting the wafer is necessitated before the conditional “while” is recited.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  the last clause of claim 1 appears to be redundant in view of the third-to-last clause of claim 1 and should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-16, 18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “wherein sides of each brush contacting the washboards are opposite to sides of each brush contacting the wafer while each brush is contacting the wafer”.  Examiner considers this limitation to suggest that each brush is simultaneously contacting the washboard and the wafer.  Examiner did not identify support for this.  While Examiner identifies support in Applicant’s [0026] that “a polished wafer 10 is cleaned while the brushes 25 are being cleaned”, Examiner considers that “cleaned” can generally reference additional cleaning activities (e.g. only spraying of the wafer, the other of the pair of brushes can be contacting the wafer while the other of the pair is contacting the washboard, etc.).  Examiner requires either 1) identification of support where the brush is contacting the washboard and the wafer simultaneously, or 2) amendment/rephrasing of the claim language.  
Claim 1 recites “wherein the wafer-cleaning brushes and the washboards are controlled by the controller to move into contact with each other and away from contact with each other in a cyclical manner during the wafer is cleaned”.  Examiner did not identify support that the brushes and washboards are both moved into contact with each other and away from contact with each other during the cleaning of the wafer (if Applicant intends for this to refer to the brushes contacting the wafer.  see 112(b) rejection below).  Applicant discloses moving the washboards and brushes along the X-direction (see Applicant’s Figures 2-3, refer to X-direction), but this appears to move the brushes out of contact with the wafer when they contact the washboard.  If the brushes remained rotating/contacting the wafer and only the washboards were moved in the X-direction, then only the washboard would satisfy the combined controller steps of being “moved into contact”/“away from contact”.      

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “during the wafer is cleaned”.  Examiner is not clear what is meant by this limitation/context.  The claimed method is a method of cleaning wafer-cleaning brushes, as opposed to cleaning a wafer.  Does this “cleaning” refer to when the brushes contact the wafer?  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718